

PROMISSORY NOTE


$55,000,000.00, subject to
November 29, 2010
adjustment as provided herein
 

 
FOR VALUE RECEIVED, the undersigned (each, a “Borrower,” and, collectively, the
“Borrowers”), jointly and severally, hereby promise to pay to the order of
Fleetwood Homes, Inc., a Delaware corporation (the “Lender”) , in lawful money
of the United States of America and at the time or times set forth in, and in
accordance with, that certain Debtor-in-Possession Revolving Credit Agreement,
dated as of the date hereof (the “Credit Agreement”), by and among the
Borrowers, each as a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code, and Lender, the principal sum of FIFTY FIVE MILLION DOLLARS AND
NO CENTS ($55,000,000.00) or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loan made by the Lender to the Borrowers under
the Credit Agreement and to pay interest on the unpaid principal amount thereof
for the periods and at the interest rates set forth in the Credit Agreement.
 
This note (this “Note”) is the Note described in the Credit
Agreement.  Capitalized terms used and not otherwise defined in this Note have
the meanings ascribed to them in the Credit Agreement.  Reference is made to the
Credit Agreement for a description of the agreements of the parties concerning
optional and mandatory payments, Collateral, acceleration and other material
terms affecting this Note and this Note is subject to, and qualified in all
respects by, the Credit Agreement or, where applicable, any of the other Credit
Documents referred to therein, all of which are incorporated herein by
reference.  Upon the occurrence of any Event of Default specified in the Credit
Agreement, all amounts remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, as provided in the Credit
Agreement.  Except to the extent specifically required by the Credit Agreement,
presentment, demand, protest or notice of any kind are hereby expressly waived
by the Borrower in connection with this Note.
 
Notwithstanding the grant of the Collateral, each Borrower hereby acknowledges,
admits and agrees that the Borrowers’ obligations under this Note are recourse
obligations of each Borrower for which each Borrower pledges its full faith and
credit.  The Borrowers promise to pay all of the Lender’s costs of collection
and enforcement in respect of this Note when incurred including, without
limitation, all reasonable attorneys’ fees and disbursements.

 
 

--------------------------------------------------------------------------------

 

As set forth more fully in the Credit Agreement and below, interest on the
principal amount of this Note will be payable on each Interest Payment
Date.  The unpaid principal balance of this Note shall bear interest from the
date of issuance thereof until due and payable, at the rate per annum equal to
seven percent (7%) on Borrowings (as defined in the Credit Agreement) under the
Base Commitment (as defined in the Credit Agreement) and at the per annum rate
of twelve percent (12%) on Borrowings under the Supplemental Commitment (as
defined in the Credit Agreement); provided that if any Event of Default occurs
and is continuing, this Note shall bear interest thereafter, until such Event of
Default is cured or waived, at the rate of twelve percent (12%) per annum (or
such lower rate as is the maximum permitted by applicable Law), as provided in
the Credit Agreement.  All interest on the outstanding principal balance of this
Note shall be calculated in accordance with Section 2.09 of the Credit Agreement
and shall be payable, subject to Section 2.09 of the Credit Agreement, at the
option of the Borrowers, either (a) in cash, monthly in arrears on each Interest
Payment Date or (b) by the addition of such amount of interest to the
then-outstanding principal amount of the Loan on such Interest Payment Date;
provided, however, that, at maturity or upon any prepayment of the Loan (whether
in whole or in part), all interest then-outstanding shall be payable prior to
giving effect to any payment of principal.  At maturity of this Note or upon any
prepayment of this Note (whether in whole or in part), all interest
then-outstanding shall be payable prior to giving effect to any payment of
principal.
 
By executing below, each Borrower acknowledges and agrees that, if as of any
Interest Payment Date, the Borrowers have not paid the entire amount of interest
then due, such failure to pay interest shall be deemed to be an irrevocable
election by the Borrowers to add such remaining interest to the outstanding
principal amount of the Loan on such Interest Payment Date.  Any interest added
to principal pursuant to this paragraph shall, from and after the Interest
Payment Date, accrue interest as if an original part of the principal amount of
this Note.
 
Payment of principal and interest under this Note is secured as set forth in the
Security Agreement.
 
This Note is to be governed by, and construed in accordance with, the laws of
the State of Delaware.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note is executed by the undersigned Borrowers as of the
date first written above.
 
Palm Harbor Homes, Inc., a Florida corporation,
as a Borrower
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President and Chief Executive Officer
 
Palm Harbor GenPar, LLC, a Nevada limited
liability company, as a Borrower
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President
 
Palm Harbor Mfg., L.P., a Texas limited
partnership, as a Borrower
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President
 
Palm Harbor Real Estate, LLC, a Texas limited
liability company, as a Borrower
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President of Sole Member
 
Nationwide Homes, Inc., a Delaware corporation,
as a Borrower
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
Chairman



[SIGNATURE PAGE TO NOTE]

 
 

--------------------------------------------------------------------------------

 



 
Palm Harbor Albemarie, LLC, a Delaware
corporation, as a Borrower
   
By:
/s/ Larry H. Keener
Name:
Larry H. Keener
Title:
President



[SIGNATURE PAGE TO NOTE]

 
 

--------------------------------------------------------------------------------

 